DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is in response to the amendment filed on 04/28/2022. Claims 1, 10, 14, and 15 have been amended. Claims 1 – 20 are pending for consideration.

Response to Arguments
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, have been withdrawn based on the arguments filed on 04/28/2022.
Applicant's arguments filed on 04/28/2022 have been fully considered but they are not persuasive.
On p. 11 Applicant stated that Dasika does not disclose or reasonably suggest at least "unlocking, based on a command received from the first computing device and based on the indication [that an individual that has membership to the first organization is ending the membership to the first organization], access to an individual-specific data structure in a distributed ledger; ..."
In addition, on p.12 Applicant stated that Shiffert fails to disclose or reasonably suggest at least "sending ... an indication that an individual that has membership to the first organization is ending the membership to the first organization; unlocking, based on a command received from the first computing device and based on the indication, access to an individual-specific data structure in a distributed ledger; ..."
Examiner respectfully disagreed. Rejection of the cited limitation is relied upon Alexander. Sending an indication of ended membership in the first organization is met by the request/prompt of the start/end dates in the organization of the previous membership disclosed by Alexander; unlocking an access to an account is met by the regain an access to the account (Alexander, in Para. [0036] discloses “The organization may be prompted to add data such as employment start and end dates and may optionally include additional information such as a reference or reason for termination” Alexander, in Para. [0025] discloses “individuals may regain access to old or inactive accounts without having to create new ones”). Thus, Alexander disclosed a regain access, i.e. unlocking the account access, based on the optionally requested information, i.e. based on the indication, of the termination reason which meets the recited limitation.
Accordingly, rejection under 103 is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4 and 6 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dasika Venkata Devi et al.  (US 2020/0162448) (hereafter Dasika) and in view of Alexander et al. (US 2019/0378092) (hereafter Alexander)

Regarding claim 1 Dasika teaches: A method comprising: sending, via a communication network, by a distributed ledger interface system having at least one processor (Dasika, in Para. [0024] discloses “various functions may be carried out by a processor executing instructions stored in memory”)
and to a first computing device associated with a first organization, (Dasika, in Para. [0025] discloses “The system 100 depicted in FIG. 1 includes a user client device 110 that can communicate with a public user node 120 (also referenced herein as a "first node") over a network 115, such as the Internet. The system 100 also includes an entity client device 140 that can communicate with an entity node (also referenced herein as a "second node" Dasika, in Para. [0025] discloses “Each of the user client device 110, public user node 120, entity client device 140, private entity node 130A, and public entity node 130B can include a computing device”),
[an indication that an individual that has membership to the first organization is ending the membership to the first organization; 
unlocking, based on a command received from the first computing device and based on the indication, access to an individual-specific data structure in a distributed ledger, ] 
wherein the individual-specific data structure allows storage of a plurality of data values corresponding to a plurality of background aspects of the individual (Examiner note: background aspects of the individual are met by the personal information/profile datasets) (Dasika, in Para. [0002] discloses “embodiments describe systems and techniques for utilizing various aspects of distributed ledger technologies to selectively store, request, and share verified personal information.” Dasika, in Para. [0022] discloses “A generated profile dataset can include, among other things, a personal claim made by the user (e.g., a factual statement, employment history, academic history), and can further include a reference to a verifying entity, such as a previous employer or academic institution by way of example”);
wherein the individual-specific data structure stores a first data value of the plurality of data values corresponding to a first background aspect of the plurality of background aspects of the individual, and wherein the distributed ledger is shared within a plurality of nodes within a network (Examiner note: procedure comprising storage of first personal dataset, i.e. background aspect, in a respective block of the distributed ledger is met by the respective, e.g. first, dataset treatment in a blockchain, i.e. distributed ledger system) (Dasika, in Para. [0022] discloses “the referenced entity can employ the system to generate a digital certificate corresponding to the generated profile dataset on behalf of the referenced entity itself, whereby the digital certificate is issued from the referenced entity and issued to the user associated with the generated profile dataset. The system can then store the generated digital certificate onto the distributed ledger” Dasika, in Para. [0026] discloses “The system 100 preferably includes a plurality of user client devices 110 that are each associated with one of a plurality of users, and a plurality of entity client devices 140 that are each associated with one of a plurality of entities.” Dasika, in Para. [0003] discloses “The nodes can, among other things, communicate with one another to verify, update, and maintain the distributed ledger, a copy of which is independently stored on each node. Amongst the nodes, some of the nodes can include specific components and/or have unique features that serve a purpose for storing, verifying, updating, and/or sharing profile information amongst users and/or entities.” Dasika, in Para. [0067] discloses “For purposes of background, the distributed ledger includes validated transactions that are grouped into a cryptographically chained series of blocks, whereby each block includes a subset of these validated transactions”); 
providing, to a user device associated with the individual and based on the unlocked access, a digital key associated with the individual-specific data structure to allow permission to access the individual-specific data structure (Dasika, in Para. [0029] discloses “The unique identifier can be created and associated with the user or entity by one of the nodes associated therewith, preferably during an account creation process whereby the user or entity accesses, via an associated client device, the associated node to generate and establish credentials (e.g., unique identifier, password) to access the associated node” Dasika, in Para. [0065] discloses “validation of a transaction is facilitated utilizing aspects of asymmetric key cryptography (i.e., public-private key pairs), among other things. In some aspects, as is commonly known in public blockchains (e.g., Bitcoin), a private key can be employed to generate one or more associated public keys, encrypt data that can only be decrypted by an associated public key, and/or digitally sign data or transactions.”);
and granting, to a second computing device associated with a second organization, and based on a permission received from the user device, access to the individual-specific data structure (Examiner note: as noted above, the second device associated with the second organization is met by the client/organization device 140) (Dasika, in Para. [0027] discloses “an entity client device 140 can be associated with a private entity node 130A, in that only the entity client device 140 has access to the private entity node 130A.” Dasika, in Para. [0031] discloses “an entity can be associated with at least one of a private entity node 130A or a public entity node 130B. A private entity node 130A or a public entity node 130B can be associated with the entity, and can host or provide an interface (e.g., a website, application, or API) such that the entity, via an entity client device 140 associated with the entity, can create, view, and/or verify stored datasets (i.e., datasets stored on the distributed ledger) in which the entity is referenced.”).
Dasika fails to explicitly teach: an indication that an individual that has membership to the first organization is ending the membership to the first organization; 
unlocking, based on a command received from the first computing device and based on the indication, access to an individual-specific data structure in a distributed ledger, 
Alexander from the analogous technical field teaches:  an indication that an individual that has membership to the first organization is ending the membership to the first organization (Examiner note: an indication of the membership ending/termination is met by the requested reason of the membership termination) (Alexander, in Para. [0036] discloses “When removing a relationship, a reason for the termination of the linkage may be requested (e.g., employment ended, professional registration terminated, membership of organization lapsed etc.).”);
unlocking, based on a command received from the first computing device and based on the indication, access to an individual-specific data structure in a distributed ledger (Examiner note: limitation regarding unlocking access, i.e. regain access, based in indication [that membership to first organization ended] is met by processing access by Alexander including additional (optional) information regarding previous membership termination) (Alexander, in Para. [0036] further discloses “The organization may be prompted to add data such as employment start and end dates and may optionally include additional information such as a reference or reason for termination” Alexander, in Para. [0025] discloses “individuals may regain access to old or inactive accounts without having to create new ones”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dasika, in view of the teaching of Alexander which discloses notification regarding membership termination including information regarding previous membership start/end dates in order to improve individual profile, i.e. background, verification process (Alexander, [0022, 0036]).

Regarding claim 2 Dasika, as modified by Alexander, teaches: The method of claim 1, further comprising, prior to the sending the indication, creating, by the distributed ledger interface system via the communication network, the individual-specific data structure in the distributed ledger, wherein the individual-specific data structure comprises one or more blocks (Examiner note: individual-specific data structure is met by the user’s profile dataset) (Dasika, in Para. [0022] discloses “the system can notify the entity referenced in the claim awaiting verification, based on a determination that the distributed ledger has stored thereon the generated profile dataset, which references the entity” Dasika, in Para. [0063] discloses “In some embodiments, and preferably for public blockchains, a type of distributed ledger, each of the nodes in the distributed ledger network can operate as a peer to every other node, such that no single node is more influential or powerful than any other node. Operations performed by nodes can include, among other things, validating transactions, verifying blocks of transactions, and adding records to an immutable distributed ledger that is collectively maintained by the nodes.”);
receiving, from a computing device associated with a node of the network, a request to enter the first data value corresponding to the first background aspect of the individual (Dasika, in Para. [0030] discloses “The user, via an associated user client device 110, can generate a request for communication to the public user node 120, requesting that the entity referenced in the dataset, verify the dataset (i.e., the included claim).”)
hashing, based on a cryptographic algorithm associated with the distributed ledger, the first data value; receiving a verification from each of the nodes of the network for the first data value (Dasika, in Para. [0068] discloses “The node generating the block must also include, into the block it is generating, a cryptographic hash of the block most-recently added to the distributed ledger.”);
and recording, in a first block of the one or more blocks of the individual-specific data structure in the distributed ledger, the first data value corresponding to the first background aspect (Dasika, in Para. [0005] discloses “Based on the received request, the first associated entity node can generate a first digital certificate corresponding to the claim”).

Regarding claim 3 Dasika, as modified by Alexander, teaches: The method of claim 1, further comprising: receiving, by the distributed ledger interface system and from the second computing device, a request to perform a secondary verification of a given data value of the plurality of data values corresponding to the plurality of background aspects of the individual (Examiner note: secondary verification is met by the secondary digital certification) (Dasika, in Para. [0080] discloses “The node can generate, based on receiving the communicated second request, a second digital certificate that corresponds to (e.g., references, includes) the stored first digital certificate. The generated second digital certificate can be issued to the referenced other entity ID and from the user ID.”);  
identifying a source computing system associated with a source of the given data value (Dasika, in Para. [0038] discloses “The client device 210 can be associated with a user or an entity, such that credentials (e.g., unique identifier, password) provided by the user or entity for employing aspects of the system, such as system 100”);
establishing a connection with the source computing system; and 39Attorney Docket No. 006591.02327 requesting, based on a verification threshold, a verification of the given data value (Dasika, in Para. [0044] discloses “dataset managing component 220 can include a dataset verifying component 240 for requesting verification of datasets, or verifying datasets referencing the end user of client device 210, among other things.” Dasika, in Para. [0046] discloses “The dataset verifying component 240 can generate a verification command to verify the claim based on another received user input indicating an approval by the end user. Dataset verifying component 240 can then communicate both the claim and the generated verification command to the associated node, causing the associated node to generate a dataset and a digital certificate on behalf of the end user.”).

Regarding claim 4 Dasika, as modified by Alexander, teaches: The method of claim 3, further comprising: receiving, from the source computing system, an indication that the given data value does not satisfy the verification threshold; and recording, in a second block of the one or more blocks of the individual-specific data structure in the distributed ledger, the indication that the given data value does not satisfy the verification threshold (Examiner note: recording indications of the not verified data is met by creation of full records of the datasets/blocks verification results) (Dasika, in Para. [0069] discloses “When a determination is made by a consensus of the nodes (or designated nodes) that a block is verified, the newly-verified block is added to the distributed ledger immediately subsequent to the previously-added block, the hash of the previously-added block being included in the newly-verified block. As such, each block is cryptographically "chained" to a previous block and a subsequent block. In other words, the cryptographic hashes facilitate maintenance of the order and accuracy of records included in the distributed ledger.”)

Regarding claim 6 Dasika, as modified by Alexander, teaches: The method of claim 1, further comprising, prior to the granting the second computing device access, causing the second computing device to send, to the user device, a request to access the individual-specific data structure in the distributed ledger (Examiner note: sending an access request prior to the granting the access is met by the internal communication with the verification units awaiting, i.e. prior, the procedure) (Dasika, in Para. [0022] discloses “the system can notify the entity referenced in the claim awaiting verification, based on a determination that the distributed ledger has stored thereon the generated profile dataset, which references the entity” Dasika, in Para. [0080] discloses “The node can generate, based on receiving the communicated second request, a second digital certificate that corresponds to (e.g., references, includes) the stored first digital certificate. The generated second digital certificate can be issued to the referenced other entity ID and from the user ID.”);  causing the user device to share, to the second computing device, the digital key; and generating a new digital key associated with the individual-specific data structure to allow permission to access the individual-specific data structure (Dasika, in Para. [0065] discloses “validation of a transaction is facilitated utilizing aspects of asymmetric key cryptography (i.e., public-private key pairs), among other things. In some aspects, as is commonly known in public blockchains (e.g., Bitcoin), a private key can be employed to generate one or more associated public keys, encrypt data that can only be decrypted by an associated public key, and/or digitally sign data or transactions.”)

Regarding claim 7 Dasika fails to explicitly teach:  The method of claim 1, further comprising, prior to the sending the first indication, receiving, via a communication network, by the distributed ledger interface system and from the user device, the indication of ending membership to the first organization.
Alexander from the analogous technical field teaches: The method of claim 1, further comprising, prior to the sending the first indication, receiving, via a communication network, by the distributed ledger interface system and from the user device, the indication of ending membership to the first organization (Examiner note: an indication of the membership ending/termination is met by the requested reason of the membership termination sent/received prior to the relationship removal procedure) (Alexander, in Para. [0036] discloses “When removing a relationship, a reason for the termination of the linkage may be requested (e.g., employment ended, professional registration terminated, membership of organization lapsed etc.).”);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dasika, in view of the teaching of Alexander which discloses membership termination notification sent prior to the verification procedure in order to improve user’s profile verification process (Alexander, [0036]).

Regarding claim 8 Dasika, as modified by Alexander, teaches: The method of claim 1, further comprising, prior to the unlocking the access to the individual-specific data structure, providing, by the computing system and to the first computing device, an option to unlock the access to the individual-specific data structure (Examiner note: unlocking an access to the individual-specific files, i.e. profile claims,  is met by providing with an access per certificate to the profiled claims in the distributed ledger) (Dasika, in Para. [0005] discloses “A private entity node is a node that is associated with a particular entity, such as the referenced first entity, that can, among other things, enables the entity to create, view, and/or verify, via an entity client device associated with the entity, claims for user profiles in which the entity is referenced.”);
and receiving, by the computing system and from the first computing device, a command to unlock the access to the individual-specific data structure (Dasika, in Para. [0005] discloses “Based on the received request, the first associated entity node can generate a first digital certificate corresponding to the claim” Dasika, in Para. [0008] discloses “a party can employ an associated node to selectively provide another party with access to profile claims stored on the distributed ledger”).

Regarding claim 9 Dasika, as modified by Alexander, teaches: The method of claim 1, wherein the plurality of nodes comprises at least the first computing device and the second computing device (Dasika, in Para. [0003] discloses “a social profile verification system includes a plurality of nodes that collectively maintain a distributed ledger, such as a blockchain” Dasika, in Para. [0025] discloses “Each of the user client device 110, public user node 120, entity client device 140, private entity node 130A, and public entity node 130B can include a computing device”).

Regarding claim 10, claim 10 discloses a system that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 10 and rejected for the same reasons.

Regarding claim 11, claim 11 dependent on claim 10 discloses a system that is substantially equivalent to the method of claim 8 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 8 are equally applicable to claim 11 and rejected for the same reasons.

Regarding claim 12, claim 12 dependent on claim 11 discloses a system that is substantially equivalent to the method of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 12 and rejected for the same reasons.

Regarding claim 13, claim 13 dependent on claim 12 discloses a system that is substantially equivalent to the method of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 13 and rejected for the same reasons.

Regarding claim 14, claim 14 dependent on claim 13 discloses a system that is substantially equivalent to the method of claim 4 dependent on claim 3. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 14 and rejected for the same reasons.

Regarding claim 15, claim 15 discloses a media that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 15 and rejected for the same reasons.

Regarding claim 16, claim 16 dependent on claim 15 discloses a media that is substantially equivalent to the method of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 16 and rejected for the same reasons.

Regarding claim 17, claim 17 dependent on claim 16 discloses a media that is substantially equivalent to the method of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 17 and rejected for the same reasons.

Regarding claim 18, claim 18 dependent on claim 17 discloses a media that is substantially equivalent to the method of claim 4 dependent on claim 3. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 18 and rejected for the same reasons.

Regarding claim 19, claim 19 dependent on claim 15 discloses a media that is substantially equivalent to the method of claim 6 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 19 and rejected for the same reasons.

Regarding claim 20 Dasika, as modified by Alexander, teaches: The one or more non-transitory media of claim 15, storing instructions that, when executed by the one or more processors, cause the one or more processors to perform steps further comprising (Dasika, in Para. [0025] discloses “Each of the user client device 110, public user node 120, entity client device 140, private entity node 130A, and public entity node 130B can include a computing device”):
[after receiving the first indication, sending, via a communication network, to the first computing device, the indication of ending the membership to the first organization;] 
and prior to unlocking the access to the individual-specific data structure, providing, to the first computing device, an option to unlock the access to the individual-specific data structure; and receiving, from the first computing device, the command to unlock the access to the individual-specific data structure (Dasika, in Para. [0005] discloses “Based on the received request, the first associated entity node can generate a first digital certificate corresponding to the claim” Dasika, in Para. [0008] discloses “a party can employ an associated node to selectively provide another party with access to profile claims stored on the distributed ledger”).
 Dasika fails to explicitly teach:  after receiving the first indication, sending, via a communication network, to the first computing device, the indication of ending the membership to the first organization
Alexander from the analogous technical field teaches: after receiving the first indication, sending, via a communication network, to the first computing device, the indication of ending the membership to the first organization (Examiner note: an indication of the membership ending/termination is met by the requested reason of the membership termination sent/received prior to the relationship removal procedure) (Alexander, in Para. [0036] discloses “When removing a relationship, a reason for the termination of the linkage may be requested (e.g., employment ended, professional registration terminated, membership of organization lapsed etc.).”);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dasika, in view of the teaching of Alexander which discloses membership termination notification sent prior to the verification procedure in order to improve user’s profile verification process (Alexander, [0036]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dasika Venkata Devi et al.  (US 2020/0162448) (hereafter Dasika), in view of Alexander et al. (US 2019/0378092) (hereafter Alexander), and in view of Shiffert et all. (US 2016/0203522) (hereafter Shiffert).

Regarding claim 5 Dasika, as modified by Alexander, fails to explicitly teach: The method of claim 3, wherein the source computing system comprises a geocoding application program interface (API), and the given data value is a geographic information.
Shiffert from the analogous technical field teaches:  The method of claim 3, wherein the source computing system comprises a geocoding application program interface (API), and the given data value is a geographic information (Examiner note: geocoding API is defined in Para. [0053] as geolocation based identification procedure) (Shiffert, in Para. [0048] discloses “the offer server 38 includes a web server, an application program interface server, or both. Shiffert, in Para. [0049] discloses “such requests indicate a current geographic location of the respective requesting consumer mobile device 14 as sensed based on the current wireless environment of the consumer mobile device 14, for instance, including an identifier conveyed with a wireless beacon or a geolocation sensed based on satellite navigation signals received by the consumer mobile device 14”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dasika, as modified by Alexander, in view of the teaching of Shiffert, which discloses geolocation based users identification in order to improve security of the customer identification process (Shiffer, [0048, 0053]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form, Han (US 202110119768), Billman (US 20200380509).
THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37
CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313) 446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VLADIMIR I GAVRILENKO/Examiner, Art Unit 2431    

/TRANG T DOAN/Primary Examiner, Art Unit 2431